Matter of Zavala v Selfhelp Community Servs., Inc. (2020 NY Slip Op 00233)





Matter of Zavala v Selfhelp Community Servs., Inc.


2020 NY Slip Op 00233


Decided on January 14, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2020

Richter, J.P., Gische, Gesmer, Kern, González, JJ.


10760 500083/17

[*1] In re Carmen Zavala, etc., Incapacitated Person-Appellant,
vSelfhelp Community Services, Inc., Guardian-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Lillian Wan, J.), entered on or about February 28, 2019,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated December 16, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JANUARY 14, 2020
CLERK